       Case 3:20-cv-00133-JCH Document 139-1 Filed 08/04/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                    :
JAKUB MADEJ                                         :
                                                    :       CIVIL ACTION NO.
                      PLAINTIFF                     :       3:20-cv-00133-JCH
                                                    :
v.                                                  :
                                                    :
YALE UNIVERSITY, MARVIN CHUN,                       :
MARK SCHENKER, PETER SALOVEY AND                    :
JESSIE ROYCE HILL                                   :
                                                    :
                      DEFENDANTS                    :
                                                    :       JUNE 11, 2020

                      DEFENDANTS’ REQUESTS FOR ADMISSION

       Pursuant to Rule 36 of the Federal Rules of Civil Procedure and Rule 26 of the Local Civil

Rules of the United States District Court for the District of Connecticut, the defendants hereby

propound the following Requests for Admission to be answered by the plaintiff within thirty (30)

days from the date listed above.

       1.      You were placed on Academic Warning after the conclusion of the Spring, 2019

term because you had failed to earn more than two credits in that term.

ADMIT/DENY:

       2.      Pursuant to the Yale College Programs of Study, you had the responsibility to be

aware that you were on Academic Warning for the Fall, 2019 term.

ADMIT/DENY:

       3.      Dean Jessie Royce Hill notified you on October 10, 2019 that you were on

Academic Warning for the Fall, 2019 term.

ADMIT/DENY:
       Case 3:20-cv-00133-JCH Document 139-1 Filed 08/04/20 Page 2 of 10



       4.      On October 10, 2019, Dean Hill provided you with a May 31, 2019 letter informing

you that you had been placed on Academic Warning for the Fall, 2019 term and stating that you

would be withdrawn from Yale for academic reasons if you did not pass all of your courses during

the Fall 2019 term.

ADMIT/DENY:

       5.      A true and accurate copy of the May 31, 2019 letter provided to you on October 10,

2019 is attached hereto as Exhibit A.

ADMIT/DENY:

       6.      On November 22, 2019, Professor Michael Schmertzler informed you that you were

“at clear risk of failing” ECON 456, offered to help you prepare for the final examination, and

advised you that you would have to write a solid final to pass the course.

ADMIT/DENY:

       7.      True and accurate copies of Professor Schmertzler’s November 22, 2019 e-mail and

your December 5, 2019 response are attached hereto as Exhibit B.

ADMIT/DENY:

       8.      When he posted the final examination for ECON 456 on December 12, 2019,

Professor Schmertzler stated that he would accept PDFs or Word files of your assessments until

17:30 (New Haven time) on December 18, 2019 and that no papers sent after that time would be

accepted without a dean’s written excuse.

ADMIT/DENY:

       9.      You were aware prior to submitting your final examination for ECON 456 that you

would be withdrawn from Yale University if you receiving a failing grade in any of the courses in

which you were enrolled in the Fall, 2019 term.



                                                  2
       Case 3:20-cv-00133-JCH Document 139-1 Filed 08/04/20 Page 3 of 10



ADMIT/DENY:

       10.     You were aware that you would receive a failing grade in ECON 456 if you did not

submit your final examination by the deadline indicated by Professor Schmertzler when he posted

the final examination.

ADMIT/DENY:

       11.     You submitted your ECON 456 final examination at or about 8:55 p.m. on

December 18, 2019, nearly three and a half hours after the deadline expired.

ADMIT/DENY:

       12.     As a result of your late submission of the final examination, you received a failing

grade in ECON 456.

ADMIT/DENY:

       13.     The Yale College Programs of Study provide: “A record that shows a grade of F

for a student who is on Academic Warning in that term will result in that student’s dismissal for

academic reasons.”

ADMIT/DENY:

       14.     Since you received a grade of F in ECON 456 while on Academic Warning, you

were dismissed from Yale College for academic reasons.

ADMIT/DENY:

       15.     On January 6, 2020, after being informed that you were involuntarily withdrawn

for two semesters for having failed a course while on Academic Warning, you sent an e-mail to

Dean Hill in which you made the following statement: “I have fully reviewed and am familiar with

the Undergraduate Regulations of Yale College. I don’t dispute that the measure you administered




                                                3
       Case 3:20-cv-00133-JCH Document 139-1 Filed 08/04/20 Page 4 of 10



considering all facts available to you at the time, i.e. an academic withdrawal for two semesters,

is in line with the Regulations. No disagreement here.”

ADMIT/DENY:

       16.     You submitted a 12-page petition to the Committee on Honors and Academic

Standing (“CHAS”) on January 8, 2020 requesting an exception from the Undergraduate

Regulations.

ADMIT/DENY:

       17.     In your January 8, 2020 petition to CHAS, you “acknowledge[d], accept[ed], and

agree[d] that Undergraduate Regulations expect the student to know when she is on academic

warning.”

ADMIT/DENY:

       18.     In your January 8, 2020 petition to CHAS, you agreed that the Yale College

Programs of Study were correctly applied when you were dismissed because you had received a

grade of F while on Academic Warning.

ADMIT/DENY:

       19.     In your January 8, 2020 petition to CHAS, you stated: “I don’t think Academic

Regulations should apply differently to me than to any other student at Yale, nor do I think I am

above the Academic Regulations.”

ADMIT/DENY:

       20.     A true and accurate copy of your January 8, 2020 petition to CHAS is attached

hereto as Exhibit C.

ADMIT/DENY:




                                                4
      Case 3:20-cv-00133-JCH Document 139-1 Filed 08/04/20 Page 5 of 10



                                              THE DEFENDANTS,

                                              YALE UNIVERSITY, MARVIN CHUN, MARK
                                              SCHENKER, PETER SALOVEY AND JESSIE
                                              ROYCE HILL


                                        By:                 /s/
                                              PATRICK M. NOONAN – CT00189
                                              COLLEEN NOONAN DAVIS – CT27773
                                              DONAHUE, DURHAM & NOONAN, P.C.
                                              Concept Park
                                              741 Boston Post Road, Suite 306
                                              Guilford, CT 06437
                                              Telephone: (203) 458-9168
                                              Fax: (203) 458-4424
                                              Email: pnoonan@ddnctlaw.com




                                  CERTIFICATION

      This is to certify that a copy of the foregoing was e-mailed on the above-written date, to:

Jakub Madej
j.madej@lawsheet.com
jakub.madej@yale.edu



                                                    _______________/s/________________
                                                           Patrick M. Noonan




                                                5
Case 3:20-cv-00133-JCH Document 139-1 Filed 08/04/20 Page 6 of 10




             EXHIBIT A
Case 3:20-cv-00133-JCH Document 139-1 Filed 08/04/20 Page 7 of 10
Case 3:20-cv-00133-JCH Document 139-1 Filed 08/04/20 Page 8 of 10




             EXHIBIT B
                Case 3:20-cv-00133-JCH Document 139-1 Filed 08/04/20 Page 9 of 10




From: Jakub Madej <jakub.madej@yale.edu>
Sent: Thursday, December 5, 2019 10:38 AM
To: Schmertzler, Michael <michael.schmertzler@yale.edu>
Cc: jakub.madej@yale.edu <jakub.madej@bulldogs.yale.edu>
Subject: Re: Econ 456

Thanks for reaching out ‐‐ I thought a lot about this over the break.

I was approved for extra time by the Disabilities Office ‐‐ I let them know earlier in September I'm taking your class but
apparently I have to fight for that extra minutes every time ‐‐ last class I didn't feel like making a scene in front of the
entire class that I should get an extra 30 minutes.

I did talk to my Dean and she offered a Dean's excuse given the circumstances yet left the details to figure out for me
and instructor. I'm unsure what are you comfortable with in this situation. I'd be happy to retake the second exam at a
time and date you agree on, and my Dean would support this.

As for the level of enthusiasm vs. my grades, it's a long story. I spend 40+ hours a week managing my education
consulting business, which I can't drop or deprioritize because of contracts and commitments I made to people I hire
and clients that paid me (some up to $10k+). A day has only 24 hours and I find myself unable to spend nearly as much
time as I'd like to on a few things, including our seminar.

Last semester I dropped three classes (down to two courses only) to focus on the business ‐‐ but it turns out that taking
only two courses in one semester puts you automatically on academic warning the following semester. Read: if you fail
(get an F) even one class, you're out. I don't aspire to get an A or even a B, but I hope not to get an F. So thanks for heads
up about the final – let me know if that second midterm retake is an option at all.

Best,
Jakub


On Fri, Nov 22, 2019 at 11:54 AM Schmertzler, Michael <michael.schmertzler@yale.edu> wrote:
 Jakub,

 Your score on the exam was the lowest in the class. You have scored, on a curved basis, a on the first test
 and a % on this one. You are at clear risk of failing this course. Given your level of enthusiasm and apparent
 preparation in class, this is confusing to me.

 I know you were injured during the semester. If this has affected your studies or will affect your ability to deal
 with the final, please discuss with your Dean alternatives available to you.

 If I can be of help as you prepare for the final examination, which will be a take home case, please do reach
 out. If you are to pass this course, you will have to write a solid final.

 M
                                                              1
Case 3:20-cv-00133-JCH Document 139-1 Filed 08/04/20 Page 10 of 10




             EXHIBIT C
